DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on March 1, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TSE W CHEN/               Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                         

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is:
"Articulation mechanism" in claims 1 and 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-17 and 20-21 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Karamuk et al. (US 2014/0010396 A1) (hereinafter – Karamuk).

Regarding claim 1, Larsen discloses An ear-worn electronic device, comprising (Abstract):
a housing configured for insertion into an ear canal and comprising a proximal section and a distal section (FIG. 6 and 7 “main body 620”, “ear tip 630”, however, the proximal and distal sections are not limited to only those reference numbers they are just used for reference.),
the distal section comprising a distal end configured to terminate prior to a second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [0049, “The sound tube is typically sufficiently long so that when in place in a user's ear, it extends past at least the first bend in the user's ear canal (but not so far as to reach the user's tympanic membrane).” In such embodiments the sound tube 740 is this length stopping before the second bend);
an inner waveguide disposed in the housing and extending to the distal end (FIG. 7 and Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”);
a waveguide extension coupled to the distal end and dimensioned to extend past the second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [Para. [0049], “In ,
the waveguide extension communicatively coupled to the inner waveguide (Extending the sound tube implies the inner waveguide and the waveguide are communicatively coupled);
Larsen fails to disclose
and an articulation mechanism between the waveguide and the waveguide extension,
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal.
However, in the same field of endeavor, Karamuk teaches  an articulation mechanism between the waveguide and the waveguide extension (Para. [0025], “The flexible joint assembly 36 comprises an elastic sleeve 58 having a lateral portion 64 surrounding at least the medial end 38 of the lateral module 32, a medial portion 66 surrounding the lateral end 40 of the medial module 34, and a pivotal portion 60 enclosing a lumen 62 extending between the medial end 38 of the lateral module 34 and the lateral end 40 of the medial module 34.”),
the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal (Para. [0025], “The flexible joint assembly 36 comprises an elastic sleeve 58 having a lateral portion 64 surrounding at least the medial end 38 of the lateral module 32, a medial portion 66 surrounding the lateral end 40 of the medial module 34, and a pivotal portion 60 enclosing a lumen 62 extending between the medial end 38 of the lateral module 34 and the lateral end 40 of the medial module 34.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Karamuk in order to more properly fit the ear canal (Para. [0027], 
Regarding claim 2, Larsen and Karamuk teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise an inner surface comprising an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By way of example, the inner surface of the waveguide 765 might be aluminum or gold that is sufficiently polished to have good reflectivity of IR spectrum.”).
Regarding claim 3, Larsen and Karamuk teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise a tube comprising an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By way of example, the inner surface of the waveguide 765 might be aluminum or gold that is sufficiently polished to have good reflectivity of IR spectrum.”).
Regarding claim 4, Larsen and Karamuk teach The device of claim 1, Larsen further discloses wherein the inner waveguide is disposed within a sidewall of the housing (FIG. 9).
Regarding claim 5, Larsen and Karamuk teach The device of claim 1, Larsen fails to disclose wherein the articulation mechanism comprises a hinge or a spring clip.
However, in the same field of endeavor, Karamuk teaches wherein the articulation mechanism comprises a hinge or a spring clip (Para. [0025], “The flexible joint assembly 36 comprises an elastic sleeve 58 having a lateral portion 64 surrounding at least the medial end 38 of the lateral module 32, a medial portion 66 surrounding the lateral end 40 of the medial module 34, and a pivotal portion 60 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include a hinge of spring clip as taught by Karamuk in order to more properly fit the ear canal (Para. [0027], “the hearing aid 30 may follow such changes at least to some extent due to the flexibility of the pivotal portion 60 of the joint assembly 36.”).
Regarding claim 6, Larsen and Karamuk teach The device of claim 1, Larsen fails to disclose wherein the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal.
However, in the same field of endeavor, Karamuk teaches wherein the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal (FIG. 1 and Para. [0027], “This can be seen in FIG. 1, where the hearing aid 30 is shown in its final position in the ear canal 10, wherein the medial module 34 is located at a position in the bony part 16 of the ear canal close to the tympanic membrane 12, while the lateral module 32 is located in part in the cartilaginous region 14 and in part in the bony region 16. When the shape of ear canal 10 in the cartilaginous region 14 changes due to actions like speaking or chewing, the hearing aid 30 may follow such changes at least to some extent due to the flexibility of the pivotal portion 60 of the joint assembly 36.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Karamuk in order to more properly fit the ear canal (Para. [0027], “the hearing aid 30 may follow such changes at least to some extent due to the flexibility of the pivotal portion 60 of the joint assembly 36.”).
Regarding claim 7, Larsen and Karamuk teach The device of claim 1, Larsen further discloses wherein the waveguide extension is directed toward a tympanic membrane or a specified area of the ear canal when the housing is fully inserted into the ear canal (Para. [0007], “the waveguides function despite any additional curvature arising when the earpiece is inserted into the user's ear canal; and the IR waveguide extending past at least the first bend may provide alignment of the IR sensor towards the user's tympanic membrane (When the device is inserted into the user's ear canal).”).
Regarding claim 9, Larsen and Karamuk teach The device of claim 1, Larsen further discloses further comprising an infrared sensor communicatively coupled to the inner waveguide (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”).
Regarding claim 11, Larsen and Karamuk teach The device of claim 1, Larsen further discloses further comprising an acoustic transducer proximate the inner waveguide (FIG. 9, “speaker 950, microphone 970 and 980”).
Regarding claim 12, Larsen discloses An ear-worn electronic device, comprising (Abstract):
a housing configured for insertion into an ear canal and comprising a proximal section and a distal section (FIG. 6 and 7 “main body 620”, “ear tip 630”, however, the proximal and distal sections are not limited to only those reference numbers they are just used for reference.),
the distal section comprising a distal end configured to terminate prior to a second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [0049, “The sound tube is typically sufficiently long so that when in place in a user's ear, it extends past at least the first bend in the user's ear canal (but not so far as to reach the user's tympanic membrane).” In such embodiments the sound tube 740 is this length stopping before the second bend);
an inner waveguide disposed in the housing and extending to the distal end (FIG. 7 and Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”);
a waveguide extension coupled to the distal end and dimensioned to extend past the second bend of the ear canal when the housing is fully inserted into the ear canal (Para. [Para. [0049], “In some embodiments, the sound tube might even extend past the second bend in the user's ear canal.” In such embodiments this would be a waveguide extension as the sound tube 740 is long enough to extend the waveguide past the second bend);
the waveguide extension communicatively coupled to the inner waveguide (Extending the sound tube implies the inner waveguide and the waveguide are communicatively coupled);
an infrared sensor disposed in the housing and communicatively coupled to the inner waveguide (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so that the IR thermometry sensor can more accurately measure the temperature of the tympanic membrane.”);
and a processor disposed in the housing and coupled to the infrared sensor, the processor configured to measure a physiologic signal or condition in response to a waveform received by the infrared sensor (Para. [0039], “The data from all the physiological sensors might then be analyzed by a processor in a single controller to determine if a warning is appropriate.”).
Larsen fails to disclose
an articulation mechanism between the waveguide and the waveguide extension, the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal;
an articulation mechanism between the waveguide and the waveguide extension, the articulation mechanism configured to facilitate articulation of the waveguide extension relative to the inner waveguide during insertion of the housing into the ear canal (Para. [0025], “The flexible joint assembly 36 comprises an elastic sleeve 58 having a lateral portion 64 surrounding at least the medial end 38 of the lateral module 32, a medial portion 66 surrounding the lateral end 40 of the medial module 34, and a pivotal portion 60 enclosing a lumen 62 extending between the medial end 38 of the lateral module 34 and the lateral end 40 of the medial module 34.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Karamuk in order to more properly fit the ear canal (Para. [0027], “the hearing aid 30 may follow such changes at least to some extent due to the flexibility of the pivotal portion 60 of the joint assembly 36.”).
Regarding claim 13, Larsen and Karamuk teach The device of claim 12, Larsen further discloses wherein the waveguide extension is directed toward a tympanic membrane or a specified area of the ear canal when the housing is fully inserted into the ear canal (Para. [0007], “the waveguides function despite any additional curvature arising when the earpiece is inserted into the user's ear canal; and the IR waveguide extending past at least the first bend may provide alignment of the IR sensor towards the user's tympanic membrane (When the device is inserted into the user's ear canal).”).
Regarding claim 14, Larsen and Karamuk teach The device of claim 12, wherein the physiologic signal or condition comprises one or more of core body temperature, heart rate, heart rate variability, and oxygen saturation (Para. [0050], “The sound tube 740 of FIG. 7 may also comprise an infrared (IR) waveguide 765 which may direct IR wavelengths effectively though the length of the sound tube 740, so .
Regarding claim 15, Larsen and Karamuk teach The device of claim 12, Larsen further discloses wherein the inner waveguide and the waveguide extension each comprise an inner surface formed from or coated with an infrared-opaque material (Para. [0051], “The IR waveguide 765 of FIG. 7 may be a hollow tube of IR reflective material (for example, having low IR absorption). For example, the IR waveguide 765 might be a hollow tube having an inner surface of mirrored material, such as a polished metal inner surface. By way of example, the inner surface of the waveguide 765 might be aluminum or gold that is sufficiently polished to have good reflectivity of IR spectrum.”).
Regarding claim 16, Larsen and Karamuk teach The device of claim 12, Larsen further discloses wherein the inner waveguide is disposed within a sidewall of the housing (FIG. 9).
Regarding claim 17, Larsen and Karamuk teach The device of claim 12, Larsen fails to disclose wherein: the articulation mechanism comprises a hinge or a spring clip;
and  the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal.
However, in the same field of endeavor, Karamuk teaches wherein: the articulation mechanism comprises a hinge or a spring clip (Para. [0025], “The flexible joint assembly 36 comprises an elastic sleeve 58 having a lateral portion 64 surrounding at least the medial end 38 of the lateral module 32, a medial portion 66 surrounding the lateral end 40 of the medial module 34, and a pivotal portion 60 enclosing a lumen 62 extending between the medial end 38 of the lateral module 34 and the lateral end 40 of the medial module 34.”); 
and  the articulation mechanism is situated on the housing such that the waveguide extension contacts an arch side of the second bend when the housing is fully inserted into the ear canal (FIG. 1 and Para. [0027], “This can be seen in FIG. 1, where the hearing aid 30 is shown in its final position in the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen to include an articulation mechanism as taught by Karamuk in order to more properly fit the ear canal (Para. [0027], “the hearing aid 30 may follow such changes at least to some extent due to the flexibility of the pivotal portion 60 of the joint assembly 36.”).
Regarding claim 20, Larsen and Karamuk teach The device of claim 12, Larsen further discloses further comprising an acoustic transducer proximate the inner waveguide (FIG. 9, “speaker 950, microphone 970 and 980”).
Regarding claim 21, Larsen and Karamuk teach The device of claim 1, Larsen further discloses wherein the inner waveguide and the waveguide extension are configured to communicate one or both of optical waveforms and acoustic waveforms (FIG. 7 and Para. [0050], “infrared (IR) waveguide 765 and acoustic (sound) waveguide 755”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Karamuk et al. (US 2014/0010396 A1) (hereinafter – Karamuk) in further view of Neilson et al. (US 2006/0147071 A1) (hereinafter – Neilson).

Regarding claim 8, Larsen and Karamuk teach The device of claim 1, Larsen fails to disclose wherein:  the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension.
However, in the same field of endeavor, Neilson teaches wherein:  10the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension (Para. [0035], “The cerumen-trapping accessories 120 may include, but are not limited to, a group consisting of a wax coil 120A, a wax basket 120B, and a wax filter 120C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Karamuk to include a mesh sleeve as an ear wax getter as taught by Neilson in order to keep the hearing device clean (Para. [0031], “In order for the receiver to operate properly, the receiver tube 18 must be substantially free of cerumen or ear wax.).
Regarding claim 18, Larsen and Karamuk teach The device of claim 12, Larsen fails to disclose wherein:  the waveguide extension comprises a mesh sleeve configured to getter ear wax; and  the mesh sleeve is detachable from the waveguide extension.
However, in the same field of endeavor, Neilson teaches wherein:  10the waveguide extension comprises a mesh sleeve configured to getter ear wax; and the mesh sleeve is detachable from the waveguide extension (Para. [0035], “The cerumen-trapping accessories 120 may include, but are not limited to, a group consisting of a wax coil 120A, a wax basket 120B, and a wax filter 120C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Karamuk to include a mesh sleeve as an ear wax getter as taught by Neilson in order to keep the hearing device clean (Para. [0031], “In order for the receiver to operate properly, the receiver tube 18 must be substantially free of cerumen or ear wax.).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2013/0218022 A1) (hereinafter – Larsen) in view of Karamuk et al. (US 2014/0010396 A1) (hereinafter – Karamuk) in further view of Shioi et al. (US 2009/0030295 A1) (hereinafter – Shioi).

Regarding claim 10, Larsen and Karamuk teach The device of claim 1, Larsen fails to disclose further comprising an infrared sensor and a light source communicatively coupled to the inner waveguide.
However, in the same field of endeavor, Shioi teaches further comprising an infrared sensor and a light source communicatively coupled to the inner waveguide. (Para. [0090], “an infrared sensor 108.” See further para. [0118], “The light source 140 emits visible radiation to illuminate the eardrum 202.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ear worn electronic device as disclosed by Larsen and Karamuk to include an infrared sensor and a light source as taught by Shioi in order to sense infrared radiation and thus biological concentrations (Para. [0091], “In the measuring device 100, the infrared sensor 108 detects the infrared radiation that has come from the eardrum.”).

Regarding claim 19, Larsen and Karamuk teach The device of claim 12, Larsen fails to disclose further comprising a light source communicatively coupled to the inner waveguide.
However, in the same field of endeavor, Shioi teaches further comprising a light source communicatively coupled to the inner waveguide. (Para. [0118], “The light source 140 emits visible radiation to illuminate the eardrum 202.”).


Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791